


Exhibit 10.1


INCREMENTAL ASSUMPTION AGREEMENT


INCREMENTAL ASSUMPTION AGREEMENT (this “Agreement”) dated as of September 15,
2011 relating to the Amended and Restated Credit Agreement dated as of October
5, 2009 (as amended, restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”) among CHASE ACQUISITION I, INC., RBS
Global, Inc. (“RBS Global”), REXNORD LLC (f/k/a Rexnord Corporation) (“Rexnord”
and, together with RBS Global, the “Borrowers”), the Lenders party thereto from
time to time and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH (formerly known as
Credit Suisse, Cayman Islands Branch), as Administrative Agent (in such
capacity, the “Administrative Agent”).
RECITALS:
WHEREAS, the Borrowers have, by notice to the Administrative Agent dated
September [  ], 2011 delivered pursuant to Section 2.21 of the Credit Agreement
(the “Notice”) (a copy of which notice is attached as Exhibit A hereto),
requested an Incremental Revolving Facility Commitment in an amount of
$30,000,000 (the “Revolving Facility Commitment Increase”); and
WHEREAS, Deutsche Bank AG (the “Additional Lender”) has agreed, on the terms and
conditions set forth herein and in the Credit Agreement, to provide the
Revolving Facility Commitment Increase and to become a Revolving Facility Lender
for all purposes under the Credit Agreement.
NOW, THEREFORE, the parties hereto therefore agree as follows:
Section 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement. Each reference to “hereof”,
“hereunder”, “herein” and “hereby” and each other similar reference and each
reference to “this Agreement” and each other similar reference contained in the
Credit Agreement shall, after this Agreement becomes effective, refer to the
Credit Agreement as amended hereby.
Section 2    . Revolving Facility Commitment Increase. The Additional Lender
shall, with effect from the Incremental Facility Closing Date (as defined
below), become a party to the Credit Agreement as an Incremental Revolving
Facility Lender with a Incremental Revolving Facility Commitment in an amount
equal to $30,000,000. Such Incremental Revolving Facility Commitment shall be a
Revolving Facility Commitment. The Additional Lender shall, with effect from the
Incremental Facility Closing Date, have the rights and obligations of a
Revolving Facility Lender and a Secured Party under the Credit Agreement and the
other Loan Documents.
Section 3    . Representations of the Borrower. The Borrower represents and
warrants that:
(a)    the representations and warranties set forth in the Loan Documents are
true and correct in all material respects on and as of the date of the Notice
and on and as of the Incremental Facility Closing Date after giving effect
hereto with the same effect as though made on and as of such date, except to the
extent such representations and warranties expressly relate to an earlier date
(in which case such representations and warranties shall be true and correct in
all material respects as of such earlier date);

--------------------------------------------------------------------------------




(b)    no Event of Default or Default was continuing on the date of the Notice
and no Event of Default or Default has occurred and is continuing on and as of
the Incremental Facility Closing Date after giving effect hereto and to any
extension of credit requested to be made on the Incremental Facility Closing
Date; and
(c)    the Borrowers are in Pro Forma Compliance after giving effect to such
Incremental Revolving Facility Commitment and the Revolving Loans to be made
thereunder and the application of the proceeds therefrom as if made and applied
on such date.
Section 4    . Conditions. This Agreement shall become effective as of the first
date (the “Incremental Facility Closing Date”) when each of the following
conditions shall have been satisfied:
(a)    the Administrative Agent shall have received from each Loan Party, the
Additional Lender and the Administrative Agent (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include facsimile or electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement;
(b)    the representations and warranties set forth in Section 3 above shall be
true and correct as of the date hereof;
(c)    the Administrative Agent shall have received a certificate, dated the
Incremental Facility Closing Date and executed by a Responsible Officer of the
Borrowers, confirming the accuracy of the representations and warranties set
forth in Section 3 above;
(d)    the Administrative Agent shall have received, on behalf of itself, and
the Additional Lender, a favorable written opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special counsel for the Loan Parties, (A) dated the date
hereof, (B) addressed to the Administrative Agent and the Additional Lender and
(C) in form and substance reasonably satisfactory to the Administrative Agent
and covering such other matters relating to this Agreement as the Administrative
Agent shall reasonably request;
(e)    the Administrative Agent shall have received board resolutions and other
customary closing certificates and documentation consistent with those delivered
on the Closing Date and such additional customary documents and filings
(including amendments to the Mortgages and other Security Documents and title
endorsement bringdowns) as the Administrative Agent may reasonably require to
assure that the Revolving Facility Loans in respect of the Incremental Revolving
Facility Commitment are secured by the Collateral ratably with the existing Term
Loans and Revolving Facility Loans;
(f)    any fees and expenses (including reasonable fees, charges and
disbursements of Davis Polk & Wardwell LLP) owing by the Borrowers to the Agents
in connection herewith invoiced prior to the date hereof shall have been paid in
full; and
(g)    the Additional Lender shall have received, sufficiently in advance of the
Incremental Facility Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act.
Section 5    . Acknowledgment of Additional Lenders. The Additional Lender
expressly acknowledges that neither any of the Agents nor any of their
respective officers,

--------------------------------------------------------------------------------




directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to the Additional Lender. The Additional Lender represents to the Agents
that it has, independently and without reliance upon any Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to provide its
Revolving Facility Commitment hereunder and enter into this Agreement. The
Additional Lender also represents that it will, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. The Additional Lender hereby (i) confirms
that it has received a copy of the Credit Agreement and each other Loan Document
and such other documents and information as it deems appropriate to make its
decision to enter into this Agreement, (ii) agrees that it shall be bound by the
terms of the Credit Agreement as a Revolving Facility Lender thereunder and that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a
Revolving Facility Lender, (iii) irrevocably designates and appoints the Agents
as the agents of the Additional Lender under the Credit Agreement and the other
Loan Documents, and the Additional Lender irrevocably authorizes each Agent, in
such capacity, to take such action on its behalf under the provisions of the
Credit Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are delegated to such Agent by the terms of the Credit
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto and (iv) specifies as its lending office and
address for notices the offices set forth on the Administrative Questionnaire
provided by it to the Administrative Agent.
Section 6    . Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
Section 7    . Confirmation of Guaranties and Security Interests. By signing
this Agreement, each Loan Party hereby confirms that (i) the obligations of the
Loan Parties under the Credit Agreement as modified hereby (including with
respect to the Revolving Facility Commitment Increase and any Loans or other
extensions of credit made thereunder) and the other Loan Documents (x) are
entitled to the benefits of the guarantees and the security interests set forth
or created in the Collateral Agreement and the other Loan Documents and (y)
constitute Obligations and (ii) notwithstanding the effectiveness of the terms
hereof, the Collateral Agreement and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects. Each Loan Party ratifies and confirms that all Liens granted,
conveyed, or assigned to any Agent by such Person pursuant to each Loan Document
to which it is a party remain in full force and effect, are not released or
reduced, and continue to secure full payment and performance of the Obligations
as increased hereby.
Section 8    . Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
Section 9    . Miscellaneous. This Agreement shall constitute a Loan Document
for all purposes of the Credit Agreement. The Borrowers shall pay all reasonable
fees, costs and expenses of the Administrative Agent incurred in connection with
the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

--------------------------------------------------------------------------------

RBS GLOBAL, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



CHASE ACQUISITION I, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



REXNORD LLC
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO






--------------------------------------------------------------------------------




REXNORD INDUSTRIES, LLC
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



PT COMPONENTS, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



RBS ACQUISITION CORPORATION
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



RBS CHINA HOLDINGS, L.L.C.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



REXNORD INTERNATIONAL INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



THE FALK SERVICE CORPORATION
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO







--------------------------------------------------------------------------------






PRAGER INCORPORATED
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



REXNORD-ZURN HOLDINGS, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



ENVIRONMENTAL ENERGY COMPANY
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



HL CAPITAL CORP.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



KRIKLES, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



OEI, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



OEP, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO







--------------------------------------------------------------------------------




SANITARY-DASH MANUFACTURING CO., INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



ZURCO, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



ZURN INTERNATIONAL, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



ZURN INDUSTRIES, LLC
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO



ZURN PEX, INC.
By:
/s/ Michael H. Shapiro
 
Name:
Michael H. Shapiro
 
Title:
Vice President and CFO

GA INDUSTRIES HOLDINGS, LLC
By:
/s/ Patricia M. Whaley
 
Name:
Patricia M. Whaley
 
Title:
Vice President, General Counsel and Secretary

GA INDUSTRIES, LLC
By:
/s/ Patricia M. Whaley
 
Name:
Patricia M. Whaley
 
Title:
Vice President, General Counsel and Secretary


 
 
 
RODNEY HUNT COMPANY, INC.
By:
/s/ Patricia M. Whaley
 
Name:
Patricia M. Whaley
 
Title:
Vice President, General Counsel and Secretary





--------------------------------------------------------------------------------








ADMINISTRATIVE AGENT


CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
By:
/s/ Robert Hetu
Name: Robert Hetu
Title: Managing Director




By:
/s/ Kevin Buddhdew
Name: Kevin Buddhedew
Title: Associate











--------------------------------------------------------------------------------




ADDITIONAL LENDER


DEUTSCHE BANK AG, as Additional Lender
By:
/s/ Eric Pratt
Name: Eric Pratt
Title: Director




By:
/s/ David A. Reid
Name: David A. Reid
Title: Director









